Warner, Chief Justice.
This was an action of ejectment brought by the plaintiff *388against the defendants to recover the possession of a lot of land in the county of White. The defendants claimed title to the land by prescription, under the provisions of the 2683d section of the Code, and the only question made here by the plaintiff in error, was whether the quit-claim deed under which the defendants went into the possession of the land, was such written evidence of title as that seven years’ possession under it, would give a good title by prescription. The court below held that it would, if the defendant, Sears, purchased the land in good faith, believing that he bought a good title, to which the plaintiff excepted. This case comes within the ruling of this court in McCamy vs. Higdon., 50 Ga. Rep., 629, and is controlled by it. See, also, Brown vs. Wells, 44 Ga. Rep., 573.
Let the judgment of the court below be affirmed.